USCA1 Opinion

	




          June 16, 1995         [NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 95-1162                                     PAUL LITTLE,                                Petitioner, Appellant,                                          v.                      MICHAEL CUNNINGHAM, WARDEN, ETC., ET AL.,                               Respondents, Appellees.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                [Hon. Martin F. Loughlin, Senior U.S. District Judge]                                          __________________________                              _________________________                                        Before                                Selya, Circuit Judge,                                       _____________                           Campbell, Senior Circuit Judge,                                     ____________________                               and Cyr, Circuit Judge.                                        _____________                              _________________________               Paul  J. Twomey, with whom Twomey & Sisti Law Offices was on               _______________            __________________________          brief, for appellant.               Joseph  N. Laplante, Assistant  Attorney General,  with whom               ___________________          Jeffrey R. Howard, Attorney General, was on brief, for appellees.          _________________                              _________________________                              _________________________                    SELYA, Circuit Judge.  Petitioner-appellant Paul Little                    SELYA, Circuit Judge.                           _____________          asked  the federal  district court  to invoke  its habeas  corpus          powers, 28 U.S.C.     2241-2254 (1988), and set aside  a sentence          imposed in a New Hampshire state court.                    The  historical  facts  are  largely  undisputed.   The          parties entered into  an agreement  for a "naked  plea," i.e.,  a                                                                   ____          guilty  plea  that  would  merit  a  mutually  agreed  sentencing          recommendation by  the prosecutor without purporting  to bind the          sentencing  court  to  accept  the  recommendation.    The  state          initially  failed  to  make  the agreed  recommendation  and  the          superior court levied a more severe sentence.  On appeal, the New          Hampshire  Supreme Court  vacated the  sentence.   Petitioner was          resentenced before a  different judge, and  a prosecutor who  was          new  to the  case  represented the  state  at resentencing.    In          petitioner's  view, she  gave  mere lip  service  to the  state's          promise and thereby  deprived petitioner    who again received  a          stiffer sentence  than the state  had agreed to suggest    of due          process.    When petitioner  appealed,  the  state supreme  court          refused to set the sentence aside.  This habeas corpus proceeding          followed.  The gravamen  of Little's petition is his  charge that          the  state, having  agreed  to recommend  a specific  sentence in          exchange for petitioner's guilty  plea, effectively subverted the          bargain.                    We share  petitioner's major premise:   the Due Process          Clause  proscribes  not  only   the  explicit  repudiation  of  a          prosecutor's assurances  to the defendant, but  also forbids end-                                          2          runs  around those  assurances.    See,  e.g., United  States  v.                                             ___   ____  ______________          Canada,  960 F.2d 263, 269-70  (1st Cir. 1992);  United States v.          ______                                           _____________          Brown, 500 F.2d  375, 377-78  (4th Cir. 1974);  United States  v.          _____                                           _____________          Voccola, 600  F. Supp.  1534, 1537  (D.R.I. 1985); see  generally          _______                                            ___  _________          Santobello v. New  York, 404 U.S. 257, 262 (1971).   We disagree,          __________    _________          however, with  petitioner's conclusion  that  the state  violated          this tenet on resentencing.                    We will not tarry.  The district court, in a thoughtful          rescript,  declined to issue the writ.  See Little v. Cunningham,                                                  ___ ______    __________          No.  C-94-523-L (D.N.H.  Dec.  29,  1994).   We  have  previously          stated, and today reaffirm, that when a district judge produces a          well-reasoned  opinion   that  reaches  the   correct  result,  a          reviewing tribunal should not  rush to write at length  merely to          put  matters in its own words.   See, e.g., In re San Juan Dupont                                           ___  ____  _____________________          Plaza  Hotel Fire Litig., 989 F.2d 36, 38 (1st Cir. 1993).  So it          ________________________          is here.  Consequently, we affirm  the district court's dismissal          of petitioner's habeas application for  substantially the reasons          set forth in that court's rescript.                    We add  only a decurate comment.   The jurisprudence of          habeas  corpus  demands that  a  federal  court cede  substantial          deference  to the state courts' subsidiary findings of fact.  See                                                                        ___          28 U.S.C.   2254(d)  (stipulating presumption of correctness that          attaches  to  state  court  findings of  fact  in  federal habeas          proceedings);  see also  Miller v.  Fenton, 474 U.S.  104, 112-15                         ___ ____  ______     ______          (1985).   The  issue that  petitioner raises  here    whether the          second  prosecutor, although mouthing  the agreed recommendation,                                          3          simultaneously subverted it    is peculiarly fact-sensitive.  The          record,   interpreted  one   way,   is   capable  of   supporting          petitioner's view.   But interpreted  another way, the  record is          equally  capable of supporting the  state courts' findings.  Both          interpretations  are  reasonable.    Neither   interpretation  is          compelled.  That ends the matter:   where, as here, the record in          a  habeas  case  supports  plausible  but  conflicting  factbound          inferences, we think  that the state courts' choice  between them          is  entitled to  the presumption  of correctness.   See  Neron v.                                                              ___  _____          Tierney,  841  F.2d  1197,  1200  (1st  Cir.)  (holding  that the          _______          presumption  of correctness  "attaches  in full  flower" where  a          state court's  factual determinations are  "`fairly supported  by          the record'") (quoting 28 U.S.C.   2254(d)(8)), cert. denied, 488                                                          _____ ______          U.S. 832 (1988).                    We need go no further.  The judgment below must be          Affirmed.          Affirmed.          ________                                          4